    Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 1 of 20 PageID #:825




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 NIKE, INC.,                                           Case No.: 1:19-cv-1408

         Plaintiff,                                    Hon. Virginia M. Kendall

                    v.

 PUTIAN QINGCHUNZHIJIA SPORTS
 GOODS CO., LTD., et al.,

        Defendants.

            JOINT MOTION FOR ENTRY OF STIPULATED FINAL JUDGMENT

       Plaintiff NIKE, Inc. (“NIKE”) and Defendants Putian Qingchunzhijia Sports Goods Co.,

Ltd. d/b/a OneMix and Pu Tian Shi Qing Chun Zhi Jia Ti Yu Yongpin You Xian Gong Si d/b/a

OneMix (collectively, “OneMix”) jointly move the Court for entry of the Stipulated Judgment

attached hereto as Exhibit A in complete and final resolution of this matter. In support, the parties

state as follows:

       1.       NIKE filed its First Amended Complaint, which is the operative pleading in this

matter, on March 15, 2019. (ECF No. 11.)

       2.       OneMix accepted service of the First Amended Complaint on June 13, 2019, and

OneMix filed its Answer on September 23, 2010. (ECF Nos. 20 and 28.)

       3.       On September 30, 2019, the Court held an initial status hearing, in which the parties

reported they had agreed to a general framework to resolve this matter. (ECF No. 31 and No. 30,

¶ 5.) Specifically, the parties reported they agreed to resolve this matter through the entry of a

stipulated final judgment of infringement, along with a mutually-agreed amount of payment. (ECF

No. 30, ¶ 5.) To facilitate the parties’ preparation of their settlement agreement and stipulated

judgment, NIKE reported it needed discovery related to damages. (Id.)



                                                  1
    Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 2 of 20 PageID #:826




       4.       The Court adopted the parties’ schedule as set forth in the initial Joint Status Report.

(ECF Nos. 30-33.) The schedule included an initial discovery period during which NIKE sought

discovery related to damages. (ECF Nos. 30, 32, 33.)

       5.       The parties have now finalized their written settlement agreement, including a

stipulated final judgment to resolve this matter. The stipulated final judgment is attached hereto

as Exhibit A.

       WHEREFORE, the parties respectfully request that the Court grant this motion and enter

the attached Stipulated Judgment in complete and final resolution of this matter.


Dated: April 21, 2020                                          Respectfully submitted,

                                                               /s/ Novaira Paul            .
                                                               Christopher J. Renk
                                                               Michael J. Harris
                                                               Janice V. Mitrius
                                                               Novaira T. Paul
                                                               Banner & Witcoff, Ltd.
                                                               71 S. Wacker Dr., Suite 3600
                                                               Chicago, IL 60606
                                                               Telephone: (312) 463-5000
                                                               CRenk@bannerwitcoff.com
                                                               MHarris@bannerwitcoff.com
                                                               JMitrius@bannerwitcoff.com
                                                               NPaul@bannerwitcoff.com
                                                               Attorneys for Plaintiff, NIKE, Inc.

                                                               /s/ Jason Xu                .
                                                               Carolyn Gurland
                                                               WHITE & CASE, LLP
                                                               111 S. Wacker Drive, Suite 5100
                                                               Chicago, IL 60606

                                                               Jason Xu (pro hac vice admitted)
                                                               WHITE & CASE, LLP
                                                               701 13th Street, N.W.
                                                               Washington, DC 20005

                                                               Attorneys for Defendants, OneMix


                                                   2
    Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 3 of 20 PageID #:827




                                 CERTIFICATE OF SERVICE
        I hereby certify that on April 21, 2020, I caused the foregoing document to be electronically
filed with the Clerk of the Court pursuant to the Electronic Filing Procedures and using the
CM/ECF system, and that a true and correct electronic copy was thereby caused to be served on
all counsel of record.

                                      /s/ Novaira Paul
                                      Novaira T. Paul




                                                 3
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 4 of 20 PageID #:828




                EXHIBIT A
   Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 5 of 20 PageID #:829




                                          EXHIBIT A
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


NIKE, INC.,                                            Case No.: 1:19-cv-1408
       Plaintiff,

               v.

PUTIAN QINGCHUNZHIJIA SPORTS
GOODS CO., LTD. d/b/a ONEMIX, and
PU TIAN SHI QING CHUN ZHI JIA TI YU
YONGPIN YOU XIAN GONG SI d/b/a
ONEMIX,
       Defendants.

                             STIPULATED FINAL JUDGMENT

       The Court, being advised that the parties stipulate and agree to the entry of a final and

enforceable judgment on the terms set forth herein, enters this Order as a final and enforceable

judgment in this matter.

       IT IS HEREBY ORDERED that judgment is entered against Defendants for infringing

NIKE’s U.S. Design Patent Nos. D636,588, D636,571, D694,501, D697,294, D702,424,

D707,934, D707,935, D707,950, D709,681, D711,081, D718,036, D762,965, and D762,966

(collectively, the “NIKE Design Patents”) in violation of 35 U.S.C. § 271(a);

       IT IS FURTHER ORDERED that Defendants, and all persons or entities acting as agents

or in concert with Defendants, are hereby permanently enjoined from (i) making, using, offering

to sell, selling, or importing into the United States shoes covered by the NIKE Design Patents,

including but not limited to Defendants’ shoe model numbers 1006, 1115, 1088, 1073, 1118, 1191,

1223, 1155, 1295, 1096, 1156, and any other shoes bearing designs that are colorable imitations

of those shoe model numbers, examples of which are reproduced below (collectively, the “Accused




                                                1
    Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 6 of 20 PageID #:830




Shoes”); and (ii) encouraging, inducing, or contributing to the infringement of the NIKE Design

Patents by others in the United States;

     Model No.                               Images of Accused Shoes
       1006




        1115




        1088




        1073




                                              2
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 7 of 20 PageID #:831




 Model No.                         Images of Accused Shoes
   1118




                                     3
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 8 of 20 PageID #:832




 Model No.                         Images of Accused Shoes




                                     4
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 9 of 20 PageID #:833




 Model No.                         Images of Accused Shoes




   1191




                                     5
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 10 of 20 PageID #:834




 Model No.                          Images of Accused Shoes




    1223




                                     6
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 11 of 20 PageID #:835




 Model No.                          Images of Accused Shoes




    1155




                                     7
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 12 of 20 PageID #:836




 Model No.                          Images of Accused Shoes




                                     8
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 13 of 20 PageID #:837




 Model No.                          Images of Accused Shoes
   1295




    1096




                                     9
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 14 of 20 PageID #:838




 Model No.                          Images of Accused Shoes




                                     10
   Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 15 of 20 PageID #:839




     Model No.                                Images of Accused Shoes




        1156




       IT IS FURTHER ORDERED that Defendants, and all persons or entities acting as agents

or in concert with Defendants, are hereby permanently enjoined from making, using, offering to

sell, selling, or importing into the United States shoes bearing designs of Defendants’ shoe model



                                               11
   Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 16 of 20 PageID #:840




numbers 1363, 1513, 1515, 1521, 1566, 1361, and any other shoes bearing designs that are

colorable imitations of those shoe model numbers, examples of which are reproduced below

(collectively, the “Additional Shoes”);

     Model No.                            Images of Additional Shoes
       1363




        1513




                                            12
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 17 of 20 PageID #:841




 Model No.                         Images of Additional Shoes
   1515




    1521




    1566




                                     13
Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 18 of 20 PageID #:842




 Model No.                         Images of Additional Shoes




    1361




                                     14
   Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 19 of 20 PageID #:843




     Model No.                               Images of Additional Shoes




       IT IS FURTHER ORDERED that Defendants shall destroy its inventory of Accused

Shoes and Additional Shoes in the United States, and all advertising materials related to any

Accused Shoes or Additional Shoes, in their possession, custody, or control within 15 days of entry

of this judgment;

       IT IS FURTHER ORDERED that Defendants, and all persons or entities acting as agents

or in concert with Defendants, are hereby permanently enjoined from infringing and/or diluting

NIKE’s trademarks for AIR MAX, FLYWIRE, and FLYKNIT (collectively, the “NIKE

Trademarks”), which includes at least (i) using any of the NIKE Trademarks, or colorable


                                                15
   Case: 1:19-cv-01408 Document #: 51 Filed: 04/21/20 Page 20 of 20 PageID #:844




imitations thereof, in the United States, (ii) manufacturing, advertising, promoting, selling,

offering to sell, distributing, supplying, and/or importing products that use any of the NIKE

Trademarks, or colorable imitations thereof, in the United States, and (iii) aiding, assisting, or

otherwise contributing to the use of the NIKE Trademarks, or colorable imitations thereof, by

others in the United States;

        IT IS FURTHER ORDERED that NIKE recover a monetary award in an amount to

which the parties have agreed, with payment to be made by a date agreed-upon by the parties;

        IT IS FURTHER ORDERED that the parties shall bear their own fees and costs incurred

in connection with this action;

        IT IS FURTHER ORDERED that Plaintiff may provide this Order to any third-party

marketplace through which any entity offers for sale or sells any Accused Shoe or Additional Shoe

(such as www.amazon.com, www.ebay.com, and www.aliexpress.com) in the United States and

that third-party marketplace shall immediately remove all listings offering for sell or selling any

Accused Shoe or Additional Shoe in the United States;

        IT IS FURTHER ORDERED that this Court shall retain jurisdiction over the parties to

the extent necessary to enforce the terms of this Order and the injunctive relief provided herein;

        IT IS FURTHER ORDERED that this Order terminates all proceedings in this case and

all future dates are stricken.

                                      IT IS SO ORDERED.

        SIGNED AND ENTERED this _______day of ____________, 2020.




                                      United States District Judge




                                                16
